—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Environmental Conservation, dated September 26, 1996, which granted a permit to Travertine Corporation, the petitioner appeals from (1) a judgment of the Supreme Court, Suffolk County (Underwood, J.), entered June 10, 1997, which denied the petition and dismissed the proceeding, and (2) an order of the same court, dated June 5, 1997, which amended the judgment, and (3) an order of the same court, dated September 24, 1997, which denied its motion for reargument.
Ordered that the appeal from the order dated September 24, *6661997, is dismissed, as no appeal lies from an order denying re-argument; and it is further,
Ordered that the judgment and the order dated June 5, 1997, are affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
Since the petitioner failed to join a necessary party to the proceeding, the court properly dismissed the petition (see, CPLR 1001 [a]; cf., Matter of Baker v Town of Roxbury, 220 AD2d 961; Matter of Llana v Town of Pittstown, 234 AD2d 881, 884).
The petitioner’s remaining contentions lack merit (see, Buran v Coupal, 87 NY2d 173; Vanderburg v Brodman, 231 AD2d 146). Miller, J. P., Thompson, Joy and Florio, JJ., concur.